DETAILED ACTION
	This is in response to the application received on September 11th 2020, in which claims 1-11 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/21/21, 2/23/21 and 9/11/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The information disclosure statement filed 9/11/20 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it does not contain a column for examiners initials as required by 1.98(a).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cella et al. US 2019/0324433 A1.

Regarding claim 1, Cella discloses:
a storage device configured to store in advance a template related to a time-series signal to be detected as a second operation segment signal (store machine learning rule in order to perform pattern matching on time-sensor data – abstract, paragraphs 236, 342, 344); and

acquire a time-series signal related to a condition of a monitored target from a first sensor (sensor data includes timing signals – paragraphs 700, 728);
acquire operation timing information indicating a start of an operation of the monitored target (paragraph 700);
detect a first operation segment signal from the time-series signal based on the operation timing information (analyze data over time periods to determine operating cycles – paragraph 676);
detect, as a second operation segment signal, a time-series signal in a segment identified based on a degree of similarity to the template of the first operation segment signal (match data to pattern / machine learning rule – see abstract, paragraph 344); and
determine a condition of the monitored target based on the second operation segment signal (determine condition – paragraphs 13, 236), wherein the template is updated based on the detected second operation segment signal (update learning rule / template – abstract, paragraphs 15, 381).

Regarding claim 2, Cella discloses the template comprises an average waveform of a plurality of second operation segment signals detected within a predetermined period (waveform averages – paragraphs 297, 302-303, Fig. 13; evaluate based on predetermined criteria – paragraphs 704-706).


	the second operation segment signals detected in the predetermined period comprises a second operation segment signal detected after the template was updated last time (iterative operation means the signal is new, i.e. “after last time” – paragraph 15).

	Regarding claim 4, Cella discloses the template is updated at timing that is determined based on a difference between the template and the second operation segment signal detected based on a degree of similarity to the template (update machine learning rule using feedback to improve accuracy when actual data doesn’t match prediction – paragraphs 344, 381).

	Regarding claim 5, Cella discloses the storage device is configured to store a trained model generated (models are generated based on feedback – paragraph 11) by learning a second operation segment signal detected when the monitored target is in a normal condition (use machine learning rule-based template which is based on the operational state of the monitored thing – see paragraph 999, “normal operational mode” – paragraph 1000; also see paragraph 996 which discusses “default” operating conditions as well as “normal” operations mode),
	the processor is configured to determine a condition of the monitored target based on an output signal output from the trained model by inputting, as an input signal, the detected second operation segment signal to the trained model (feed input data to model and receive operational state output – paragraphs 382, 719), and


	Regarding claim 6, Cella discloses the trained model is updated based on a plurality of second operation segment signals detected within a predetermined period (models are created by lots of data – “a plurality of segment signals” – see paragraph 11; iterative operation in order to improve performance – paragraph 15; use predetermined criteria – see paragraphs 704-706).

	Regarding claim 7, Cella discloses the trained model is updated regularly (paragraph 15), and the second operation segment signals detected within the predetermined period comprise a second operation segment signal detected after the trained model was updated last time (iterative operation means the signal is new, i.e. “after last time” – paragraph 15).

	Regarding claim 8, Cella discloses calculate an anomaly score based on an output signal output from the trained model by inputting, as an input signal, the detected second operation segment signal to the trained model (feed sensor data to model to recognize state – see paragraph 236; the model’s output state determines anomaly – see paragraph 343; these anomalies can be given alarms which have a “level”, which is equivalent to a “score” – see 
	the trained model is updated at timing that is determined based on a change in a distribution of the calculated anomaly score (update machine learning rule using feedback to improve accuracy when actual data doesn’t match prediction – paragraphs 344, 381).

	Regarding claim 9, Cella discloses the trained model comprises a first trained model updated at a first time interval and a second trained model updated at a second time interval (models, plural – see paragraphs 11, 58);
	determine a condition of the monitored target using the first trained model (paragraphs 13, 236); and
	determine a condition of a component, of the monitored target, used in an operation of the monitored target using the second trained model (monitor an industrial system or machine, which contains multiple elements/components that are individually monitored – paragraph 234; use models/rules to determine condition – see paragraphs 13, 236), and
	the second time interval is longer than the first time interval (collect component/sensor data at different predetermined intervals – paragraph 431, thus the models are trained at different time intervals one of which could be more frequent than the other).

	Regarding claim 10, it is a device claim that corresponds to the device of claim 5; therefore it is rejected for similar reasons.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Srivastav et al. US 2020/0293527 A1 discloses sensors providing time-series data, and matching patterns to previously recorded data (abstract, paragraph 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975.  The examiner can normally be reached on Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975